UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                     No. 12-1393

                           UNITED STATES OF AMERICA

                                           v.

                                 JOSEPH KONRAD,
                                            Appellant


                           (E.D. Pa. No. 2-11-cr-00015-001)


                                       ORDER

It appears that the opinion and judgment entered on September 5, 2013 in the above
appeal was entered prematurely. At the direction of the Court, the opinion and judgment
are vacated and a new opinion and judgment will be entered at the appropriate time.


For the Court,


Marcia M. Waldron, Clerk

Date: September 11, 2013

Tnh/cc: All Counsel of Record